Title: To Benjamin Franklin from William Temple Franklin, 27 November 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					My dearest Sir,
					Dover, 27th. Novr. 1784
				
				After various Delays we are at length arrived here, all well, and very anxious to embrace you at Passy; where we hope to be Wednesday or Thursday next.— We might have cross’d the Water to Night in the Packet, by which this goes,—but none of us like to pass the Night at Sea—& particularly in a Public Vessel: we have therefore freighted a Boat entirely for ourselves, & shall embark tomorrow Morg: as early as the Tide will permit.
				I just write this to prevent your being uneasy concerning us—and that you would be pleased to give the necessary Directions for our Reception.
				I am ever my dearest Sir, Your most dutiful & affectionate Grandson—
				
					W. T. Franklin
					Mrs Hewson presents you her best Respects.—B. Franklin Esqr—
				
			 
				Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats-Unis de l’Amerique / à Passy.— / près Paris.
				Endorsed: W T Franklin’s Letters when in England
			